OMB APPROVAL UNITED STATES OMB Number:3225-0101 SECURITIES AND EXCHANGE COMMISSION Expires :February 28, 2014 Washington, D.C. 20549 Estimated average burden hours per response .... 1.0 FORM144 SEC USE ONLY DOCUMENT SEQUENCE NO. NOTICE OF PROPOSED SALE OF SECURITIES PURSUANT TO RULE CUSIP NUMBER ATTENTION: Transmit for filing 3 copies of this form concurrently with either placing an order with a broker to execute a sale WORK LOCATION or executing a sale directly with a market maker. 1 (a)NAME OF ISSUER (Please type or print) (b)IRS IDENT. NO. (c)S.E.C. FILE NO. Gentium S.p.A. N/A 000-51341 1(d)ADDRESS OF ISSUER STREET CITY STATEZIP CODE (e)TELEPHONE NO. AREA CODE NUMBER Piazza XX Settembre2, 22079 Villa Guardia (Como), Italy 2 (a)NAME OF PERSON FOR WHOSE ACCOUNT THE SECURITIES ARE TO BE SOLD (b)SOCIAL SECURITY NO. OR IRS IDENT. NO. (c) RELATIONSHIP TO ISSUER (d)ADDRESS STREET CITY STATE ZIP CODE Laura Iris Ferro Director Piazzetta Brera 24/6, Milano, Italy INSTRUCTION: The person filing this notice should contact the issuer to obtain the IRS. Identification Number and the S.E.C. File Number. 3(a) (b) SEC USE ONLY (c) (d) (e) (f) (g) Titleof the Classof Securities To Be Sold Name and Address of Each Broker Through Whom the Securities are to be Offered or Each Market Maker who is Acquiring the Securities Broker-Dealer File Number Number of Shares or Other Units To Be Sold (See instr. 3(c)) Aggregate Market Value (See instr. 3(d)) Number of Shares or Other Units Outstanding (See instr. 3(e)) Approximate Date of Sale (See instr. 3(f)) (MO. DAY YR.) Name of Each Securities Exchange (See inst. 3(g)) ADS Wedbush Securities Inc. One Bush Street, 17th Floor San Francisco CA94104 6/12/13 NASDAQ INSTRUCTIONS: 1. (a)
